Opinion filed August 16, 2012




                                            In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-12-00181-CV
                                       __________

                         VICTOR R. GONZALES, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                          On Appeal from the 358th District Court

                                     Ector County, Texas

                                Trial Court Cause No. D-25,991


                           MEMORANDUM OPINION

       Victor R. Gonzales has filed a pro se notice of appeal relating to an “ex parte withdrawal
notification” authorizing the garnishment of his inmate trust account.      Upon reviewing the
documents filed in this court, we wrote appellant and informed him that it did not appear that a
final, appealable order had been entered. We requested that appellant respond and show grounds
to continue this appeal. See TEX. R. APP. P. 42.3. Appellant has responded to our letter, but his
response does not show grounds to continue this appeal.         He asserts that he has had no
meaningful opportunity to be heard to dispute the costs imposed against him.
       Unless specifically authorized by statute, appeals may be taken only from final
judgments.    Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007);
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). A notice or order to withdraw funds is
not a final, appealable order. See Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009)
(“withdrawal order” is actually a notification from the court, not an order); Ramirez v. State, 318
S.W.3d 906 (Tex. App.—Waco 2010, no pet.). The documents on file in this court show that the
trial court has not acted on any post-notification motion, such as a motion to strike the order to
withdraw inmate funds. An order ruling on such a motion would be appealable. See Harrell,
286 S.W.3d 315. No appealable order has been entered in this case.
       Consequently, we dismiss this appeal for want of jurisdiction.


                                                            PER CURIAM


August 16, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2